Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 13, 1993 (People v Austin, 199 AD2d 325), affirming a judgment of the Supreme Court, Kings County, rendered May 4, 1988.
Ordered that the application is denied.
*754The appellant has failed, to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., O’Brien, Thompson and Santucci, JJ., concur.